Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11 and the respective depending claims are allowed.  The instant invention requires very specific novel and non-obvious construction, arrangement and use of a collar stay device.  More specifically, the collar stay device requires first and second bands linearly movable to shorten or lengthen as needed; first and second collar stays independently rotational and movable from first and second joints, respectively and rotationally coupled to the first and second bands at first and second joints, respectively; and further where the first collar stay includes first, second and third portions, the first portion coupled to the first band via said first joint, the second and third portions being coupled to the first portion via a third joint.  This very specific construction and arrangement is not disclosed by the prior art and affords a method of use that is also not taught by the prior art.  The construction and arrangement allows for a collar stay band and stay sections having independent arrangement with respect to dimension and angular orientations on multiple axes as desired.  The closest prior art appears to be that of US 8950014 which does disclose a multi-segment collar stay portion but does not include the first and second bands, nor the claimed attachment and arrangement required by instantly claimed invention.  The instant invention is considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732